Citation Nr: 0107947	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that new and material evidence had not been 
received sufficient to reopen a previously denied claim of 
entitlement to service connection for a neck disability.  A 
hearing was held at the RO in March 1998.  

In March 1999, this matter was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2000) and 38 C.F.R. § 
20.900(c) (2000).  Thereafter, in a March 1999 decision, the 
Board determined that new and material evidence had been 
received sufficient to reopen the claim for service 
connection for a neck disability.  As such, the Board 
reopened the claim but remanded it to the RO for further 
adjudication.  Hearings were subsequently held at the RO in 
October 2000 and before the undersigned Board member via 
video-conference in March 2001.

The Board notes that in May and December 2000, the veteran 
filed motions to revise a December 1972 Board decision (based 
on clear and unmistakable error (CUE)) which denied his claim 
of entitlement to service connection for a psychiatric 
disorder.  According to a report of contact form dated in 
February 2001, the veteran's attorney requested a hearing on 
this claim apparently to coincide with the video-conference 
hearing for the neck disability claim.  It was explained to 
the attorney (by a representative from the Board) that 
pursuant to 38 C.F.R. § 20.1405, good cause must be shown in 
order to for the Board to grant such a request, and that such 
action (officially requesting the hearing, arguing good 
cause, etc.) could delay the hearing on the neck disability 
issue.  According to the report of contact form, in a 
subsequent discussion, the attorney appears to have indicated 
that he would file a motion to demonstrate good cause for a 
hearing on the CUE claim.  It is unclear at this point 
whether they still wish proceed with a hearing on this claim, 
and as such, the claim is not before that Board at this time, 
pending clarification regarding the hearing request.  If the 
veteran and/or his attorney still desires a hearing or rather 
Board action on the claim without a hearing, they should so 
inform the Board through appropriate action.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board notes that of record are two 
letters, dated in December 1999 and June 2000, from a family 
physician (and Director of Primary Care Mental Health) from 
the VA Medical Center (VAMC) in Jackson, Mississippi.  In 
these letters, the examiner indicates that she reviewed the 
veteran's medical records and that in her opinion, the 
veteran's cervical spine condition was present early in his 
life, progressed to arthritis and pain in the cervical spine, 
and that military activities exacerbated his neck problem and 
probably aggravated the condition beyond the normal processes 
causing deterioration of C4-7.  

In view of these letters and in keeping with the duty to 
assist discussed above, the Board is of the opinion that at 
this point, a VA orthopedic examination is necessary in order 
to obtain an expert orthopedic opinion with respect to the 
nature and etiology of the veteran's neck disability.  

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from VA or other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his attorney so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession.

2.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraph 1, the 
RO should have the veteran scheduled for 
comprehensive VA orthopedic examination 
in order to ascertain the nature and 
severity of his neck disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies (to 
include X-rays) should be conducted, and 
all clinical findings and diagnoses 
should be reported in detail.  The 
examiner is requested to specifically 
indicate whether the veteran suffers from 
a congenital or non-congenital neck 
disability, or both, and to offer an 
opinion as to whether a neck 
disability(ies) was (were) incurred or 
aggravated during the veteran's active 
duty service.  The complete rationale for 
each opinion expressed must be provided. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should again consider the claim of 
entitlement to service connection for a 
neck disability on the basis of all 
pertinent medical evidence of record and 
legal authority.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.  

6.  If this claim remains denied, the 
veteran and his attorney should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




